DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/12/21 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re claim 7, the limitation, “the oil filter adapter comprises heat exchange fins” appears to comprise new matter. 
To be clear, in the original version of the claims (filed 8/22/18), the term “oil filter adapter” was understood as broad enough to refer to the combined assembly of what is presently being referred to as the “engine adapter plate” (e.g. instant fig 1) and the “oil filter adapter” (e.g. instant fig 4). Accordingly, describing the fins of the engine adapter plate as being features of the oil filter adapter raised no issues. However, now that amended claim 1 has engine adapter plate” and the “oil filter adapter”), claim 7 is directed to fins on the oil filter adapter alone. However, as best understood, there are no fins on the oil filter adapter alone. Applicant is asked to indicate where support for such a feature can be found in the application as originally filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “when the system is coupled to the motorcycle, oil flows from the engine of the motorcycle through the engine adapter plate, through the oil filter adapter, and through the heat exchanger prior to return to the engine of the motorcycle” is unclear. Specifically, it is unclear if the limitation means to require that the flow travel through the recited components in the recited order or just that it flow through all of the recited components, in any order, on a path that starts and ends at the engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2009/0038580) in view of Silegren (US 8,911,620).
In re claim 1, Hamilton discloses a system (fig 4) comprising: 
an engine adapter plate (15), 
the engine adapter plate directly coupleable to an engine of a motorcycle [0040], 
the engine adapter plate comprising a plurality of protruding fins (29) disposed on a first surface (portion of 15 at base of fins) of the engine adapter plate, 
the engine adapter plate comprising a curved second surface (portion of 15 wrapping around 17) that extends from a first end (fig 4: one of the right or left side of the first surface) of the first surface to a second end (fig 4: the other of the right or left side of the first surface) of the first surface, 
the engine adapter plate comprising an adapter face (fig 6b: portion of 17 (which is part of 15) contacting 37),
an oil filter adapter (fig 6B: 37) constructed to be installed between the engine adapter plate and an oil filter of the motorcycle (visible in fig 5, though 37 is unlabeled there),
the oil filter adapter comprising a filter adapter face (portion of 37 contacting 17), 
the oil filter adapter directly coupleable to the engine adapter plate via coupling the adapter face of the engine adapter plate to the filter adapter face of the oil filter adapter (fig 5),
the oil filter adapter defining an oil inlet aperture and an oil outlet aperture (figs 5, 6B; discussed below*), 
the oil filter adapter comprising a fitting (fig 5: portion of 37 (though unnumbered in fig 5) coupled to 5) that is coupleable to an oil filter (5),
an oil filter (5) coupleable to the oil filter adapter, and

wherein:
when the system is coupled to the motorcycle, oil flows from the engine of the motorcycle through the engine adapter plate, through the oil filter adapter, prior to return to the engine of the motorcycle [0015]. 
Hamilton may be interpreted as lacking a heat exchanger (that is, Hamilton lacks an additional dedicated heat exchanger), and thus lacks:
a heat exchanger, the heat exchanger defining an oil inlet port and an oil outlet port, 
wherein:
the oil inlet port is constructed to be coupled to the oil outlet aperture of the oil filter adapter via a first tube;
the oil outlet port is constructed to be coupled to the oil inlet aperture of the oil filter adapter via a second tube, and
when the system is coupled to the motorcycle, oil flows from the engine of the motorcycle through the engine adapter plate, through the oil filter adapter, and through the heat exchanger prior to return to the engine of the motorcycle. 
*Regarding the apertures in the oil filter adapter:
Looking at fig 6B, four openings in part 37 are visible and a fifth one is deducible:
a first opening near the top (where numeral 33 is pointing), 
a second opening in the center (where numeral 37 is pointing), 
a third opening at the left, 
a fourth opening at the right, and
a fifth opening (not visible) opposite the second opening (i.e. the other end of the cylindrical pathway running through the center of 37).
Looking at fig 5, a sixth opening can be deduced. Focusing on part 37 (not numbered in fig 5), the opening at the end of the leftward-extending tubular channel (where numeral 33 is pointing) corresponds to the third 
These six openings correspond to the following three inlet/outlet pairs, as will be explained below:
a first inlet/outlet pair accommodating flow through the engine adapter plate,
a second inlet/outlet pair accommodating flow through the oil filter (fig 5: 5), and
a third inlet/outlet pair accommodating flow through the overall assembly of fig 5 within the overall fluid circuit (i.e. connected to the engine).
Looking at fig 7A, it can be seen that the fluid passage winding through 15 has a first end near where numeral 33 is pointing and a second end at an unnumbered area just to the right of where numeral 33 is pointing. Returning to fig 6B, it can be seen that part 37 is mounted to 17 such that the first opening aligns with the first end of the winding passage and the fifth opening aligns with the second end of the winding passage (thus continuing the fluid circuit). Thus, the first opening and the fifth opening of part 37 correspond to the inlet/outlet pair accommodating flow through the engine adapter plate (the first opening for flow from the engine adapter plate to the oil filter adapter; the fifth opening for flow from the oil filter adapter to the engine adapter plate).
Returning to fig 5, it can be seen that the oil filter (5) is mounted atop the oil filter adapter. Thus, the second opening and the fourth opening of part 37 correspond to the inlet/outlet pair accommodating flow through the oil filter (the second opening for flow from the oil filter to the oil filter adapter; the fourth opening for flow from the oil filter adapter to the oil filter).
This leaves the second and sixth openings, which connect the assembly of fig 5 to the overall fluid circuit. As seen in fig 5, the second opening is labelled 33, which connects to the crankcase [0042]. It is apparent that the sixth opening is the pair to the second opening.

Schematically, the flow path may be understood as follows:

    PNG
    media_image1.png
    761
    1089
    media_image1.png
    Greyscale

Examiner fig 1

Accordingly, the second opening corresponds to the recited “oil inlet aperture” and the sixth opening corresponds to the recited “oil outlet aperture”.
Note: The above discussion represents Examiner’s best understanding of Hamilton. However, assuming, arguendo, that some other configuration is plausible in Hamilton, the Office’s position is substantially the same. To be clear, the oil filter adapter is part of the overall fluid circuit, which means it necessarily has an inlet receiving fluid from the circuit and outlet sending fluid to the circuit. Whichever opening of the oil filter adapter most proximately receives fluid from the engine may be understood as corresponding to the recited “oil inlet aperture” and whichever opening of the oil filter adapter most proximately sends fluid to the engine may be understood as corresponding to the recited “oil outlet aperture”. Additionally, any present language directed to which portions are “coupled” would still be satisfied under the guidelines of broadest reasonable interpretation as no direct connection is presently required for those limitations.

Regarding the heat exchanger:
Silegren discloses an engine system (fig 12) comprising an oil filter adapter / engine adaptor plate assembly (10) having fins (fig 1: 12), and a dedicated heat exchanger (23), these parts connected with analogous components to the recited ones. That is, Silegren discloses:
the oil filter adapter (10) defining an oil inlet aperture (aperture connected to hose 22B) and an oil outlet aperture (aperture connected to hose 22A), 
the heat exchanger defining an oil inlet port (port connected to hose 22A) and an oil outlet port (port connected to hose 27),
wherein:
the oil inlet port is constructed to be coupled to the oil outlet aperture of the oil filter adapter via a first tube (22A);
the oil outlet port is constructed to be coupled to the oil inlet aperture of the oil filter adapter via a second tube (22B or 27), and
when the system is coupled to a vehicle (abstract), oil flows from the engine through the oil filter adapter / engine adaptor plate assembly, and through the heat exchanger prior to return to the engine of the vehicle (fig 12. It should be noted that heat exchanger is downstream of the oil filter adapter / engine adaptor plate assembly).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of systems of Hamilton, by providing and connecting such a heat exchanger as taught by Silegren, as it is a known technique at least for providing optimal oil cooling, and thus within the capability of one having ordinary skill.
Functional language / intended use: Regarding the limitations of the form “… constructed to be …”, “… coupleable …”, “when the system is coupled to the motorcycle…”, or the like, these limitations are recitations of functional language / intended use and have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to satisfy these limitations could be constructed in the claimed manners if desired (and in fact, it is). 
In re claim 2, Silegren discloses further comprising: 
the first tube (22A); and 
the second tube (22B or 27). 
In re claim 7, regarding the limitation, “wherein: the oil filter adapter comprises heat exchange fins that are constructed to exchange heat energy with air surrounding portions of the oil filter adapter”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing this feature, as adding fins to potentially hot components is a known technique (as evidenced at least by the engine adapter plate of Hamilton and the oil filter adapter assembly Silegren) for providing cooling (an already present goal of the proposed system), and thus within the capability of one having ordinary skill.
Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2009/0038580) in view of Silegren (US 8,911,620) in view of Yamaguchi (US 4,660,624).
In re claims 3 – 5, Silegren is silent as to fin details of the heat exchanger.
However, it is well known for heat exchangers to have fins to promote heat exchange (e.g. cooling); in particular, to have fins with chevron (V-shaped) portions and wherein adjacent fins have parallel portions. For example, see Yamaguchi (fig 2: each unnumbered horizontal wavy portion corresponds to a “fin”).
Accordingly, it would have been obvious to provide in the proposed system where the heat exchanger has such fins. That is, it would have been obvious to provide:
(claim 3) wherein: the heat exchanger comprises a plurality of fins (the wavy portions discussed above) that are constructed to exchange heat energy with air surrounding portions of the heat exchanger. 
(claim 4) 
wherein: the heat exchanger comprises a plurality of fins (the wavy portions discussed above) that are constructed to exchange heat energy with air surrounding portions of the heat exchanger, 
wherein each of the plurality of fins comprises a substantially planar portion (e.g. a portion of the fin that slopes upward and to the right), 
wherein each substantially planar portion of each of the plurality of fins is substantially parallel to a substantially planar portion of an adjacent fin of the plurality of fins (e.g. a portion of an adjacent fin that slopes upward and to the right). 
(claim 5) 
wherein: the heat exchanger comprises a plurality of fins (the wavy portions discussed above) that are constructed to exchange heat energy with air surrounding portions of the heat exchanger, 
wherein each of the plurality of fins comprises portion having a chevron shape (any V-shaped portion of the fins). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2009/0038580) in view of Silegren (US 8,911,620) in view of Swenson et al. (US 5,901,808).
In re claim 6, regarding the limitation, “wherein: the heat exchanger is coupled to the motorcycle via a bracket”, it is well known to attach such components with brackets. For example, see Swenson (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of proposed system, by providing this feature, as is known and evidenced by Swenson, as it is a known technique at least for ease of assembly, and thus within the capability of one having ordinary skill.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747